DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election, without traverse, of claims 1-12 drawn to support a micro-battery in the reply filed 08/13/2021.
Claims 13-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/2021.

Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A) and in view of Iacovangelo et al. (US 20080145749 A1).

As to claim 1, Bones discloses a battery (electrochemical cell 10, [Abstract]) comprising: a battery case (cylindrical housing 12 [Abstract]); anode within the battery case; a cathode within the battery case (One of the electrode compartments contains active anode material, the other containing active cathode material [Abstract]); a separator configured to electrically insulate the anode from the cathode and the battery case; (a solid electrolyte separator tube 24 located concentrically therein, dividing the housing into an electrode compartment in the tube and an electrode compartment outside the tube [Abstract]),.
	Bones discloses a battery but is silent on the battery being terminally connected to a load.
	Iacovangelo discloses a battery further teaches and first and second terminal connections connected with respective ones of the anode and the cathode, and wherein the first and second terminal connections are configured to conduct electrons between the anode and the cathode via a load which is external of the battery case. (The voltage between the terminals of the battery is oscillated between approximately 2 volts and 3.2 volts upon cycling. No increase in cell resistance is observed [0080]). To cycle the voltage on the battery and measure no increase in cell resistance would require a load to be present between the terminals.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the test of Iacovangelo to determine the cell resistance of the battery.

 claim 2 and 3, Bones discloses anode defines a first volume and the cathode is within the first volume defined by the anode (The annular space between the tube 24 and the housing wall 14 is shown containing anode material 54 [C3L50-53, Fig. 2] and the space 56 between the tube 24 and envelope 36, and the radial spaces 58 between the coils of the envelope 36, are filled with cathode material.) and the anode surrounds the cathode [Fig. 2].

    PNG
    media_image1.png
    400
    585
    media_image1.png
    Greyscale
(Bones Fig. 2 annotated)

	As to claim 7, Bones discloses the anode comprises a plurality of different structures within the battery case(electrode holder 36, 74,  containing active electrode material 54 [Abstract, Figs. 3, 4, and 5]) and the cathode is within different volumes defined by the different structures of the anode (The holder may be an 

    PNG
    media_image2.png
    869
    612
    media_image2.png
    Greyscale

(Bones Figs. 3,4,and 5, illustrating a polarity of different structures)
claim 8, Bones discloses cathode comprises pores to receive the electrolyte (The cathode comprising a solid electronically conductive porous matrix (C1L49-50).

	As to claim 9, Bones discloses the cathode comprises at least one aperture which receives the electrolyte (A single common feedthrough 38 can then be provided, as shown in FIG. 4, into one end of the central space surrounding the axis 76 [0033]).

	As to claim 10, Bones discloses the separator encapsulates the anode (The annular space between the tube 24 (separator) and the housing wall 14 is shown containing molten sodium anode material 54 [C3L50-55, Fig. 1]. Where separator 24 completely encapsulates the anode material 54, see Fig. 1)

    PNG
    media_image3.png
    652
    410
    media_image3.png
    Greyscale

(Bones fig. 1 annotated)
	
	
	



3. 	Claim 4 -6 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of Iacovangelo et al. (US 20080145749 A1) and in further view of Liang et al. (US20150295241 A1).
	

	As to claim 4, Bones discloses a battery but is silent on the anode comprised of lithium.
	Liang discloses a battery and further teaches battery includes an anode comprising Li [Abstract].
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


	As to claims 5 and 6, Bones discloses a battery but is silent on the cathode comprising CFx or a carbon additive to increase electrical conductivity.
	Liang discloses a battery and further teaches a cathode including CFx and a carbon compound (carbon black[0007]) to increase a battery’s capacity utilization beyond the theoretical value [0010]). Cathode has excellent electronic conductivity from the Carbon Black [0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bones to incorporate the CFx and Carbon black of Liang to increase the battery’s capacity beyond its theoretical value.

4. 	Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bones et al. (US5279908A), in view of Iacovangelo et al. (US 20080145749 A1) and in further view of Linder et al. (US 20180078775 A1).

	As to claim 11 and 12, Bones discloses a battery but is silent on the cathode contacting the battery case or the specific size of the battery as a microbattery.
	Linder discloses a battery further teaches the battery case is electrically conductive and the second terminal connection and the cathode contact the battery case (The conductive battery case 38 functions as the cathode terminal of the battery [0048]). 
	The disclosure is directed to implantable medical devices such as leadless stimulation devices that are configured to provide long battery life while minimizing device size [004]. Providing the battery of claim 1 within the case of Fig. 2 would be obvious to a person of ordinary skill in the arts to provide a leadless frame and provide for longer battery life. The size of the implantable medical devices would necessitate the battery to be a microbattery.

    PNG
    media_image4.png
    315
    440
    media_image4.png
    Greyscale

(Linder Fig. 2 annotated)
	Leadless stimulation device (LSD) are well known devices in the arts and combining the battery of claim 1 with the LSD structure would be an obvious choice to one skilled in the arts.
	The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727